

 S4684 ENR: To designate the facility of the United States Postal Service located at 440 Arapahoe Street in Thermopolis, Wyoming, as the “Robert L. Brown Post Office”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 4684IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 440 Arapahoe Street in Thermopolis, Wyoming, as the Robert L. Brown Post Office.1.Robert L. Brown Post Office(a)DesignationThe facility of the United States Postal Service located at 440 Arapahoe Street in Thermopolis, Wyoming, shall be known and designated as the Robert L. Brown Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Robert L. Brown Post Office.Speaker of the House of RepresentativesVice President of the United States and President of the Senate